Order, Supreme Court, New York County (O. Peter Sherwood, J.), entered November 8, 2010, which, to the extent appealed from, granted plaintiffs’ motion to compel compliance with subpoenas seeking production of certain surveillance equipment and tapes, and denied the nonparty appellants’ cross motion for a protective order, unanimously affirmed, without costs.
*599CPLR 3101 (a) “mandates full disclosure of all matter material and necessary in the prosecution or defense of an action,” and the person seeking to quash a subpoena bears “the burden of establishing that the requested documents and records are utterly irrelevant” (Velez v Hunts Point Multi-Serv. Ctr., Inc., 29 AD3d 104, 108, 112 [2006]). The court properly exercised its discretion in determining, upon review of all the facts, that the nonparties had not shown that the surveillance materials sought are utterly irrelevant to plaintiffs’ claims, brought derivatively on behalf of the cooperative corporation, which allege that defendant, while employed as managing agent for the corporation, acted for the sole benefit of the nonparties and allowed corporate resources and assets to be used for the nonparties’ benefit. Concur—Tom, J.P., Andrias, Friedman, Abdus-Salaam and Román, JJ.